Exhibit 10 (a)
 


 


 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made effective as
of the 12th day of December, 2007 by and among TASTY BAKING COMPANY, a
Pennsylvania corporation (“Company”), the direct and indirect subsidiaries of
the Company from time to time parties hereto (the “Subsidiary Borrowers” and
with the Company, collectively, the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer (the “Agent”).


BACKGROUND
 
A.   Borrowers, Lenders and Agent have previously entered into a certain Credit
Agreement dated September 6, 2007 (as may be amended, supplemented or restated
from time to time, the “Credit Agreement”), pursuant to which, inter alia, Agent
and Lenders agreed to extend to Borrowers certain credit facilities subject to
the terms and conditions set forth therein.
 
B.   Borrowers, Lenders and Agent have agreed to amend the terms of the Credit
Agreement in accordance with the terms and conditions hereof.
 
C.   Capitalized terms used herein and not otherwise defined in this Amendment
shall have the meanings set forth therefor in the Credit Agreement.
 
NOW THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
1.   Prime Rate.  The definition of “Prime Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read, in its entirety, as follows:
 
““Prime Rate” means the rate of interest announced by Citizens Bank in the
Commonwealth of Pennsylvania from time to time as its “Prime Rate.”  Any change
in the Prime Rate shall be effective immediately from and after such change in
the Prime Rate.  The Borrowers acknowledge that Lenders may make loans to their
customers above, at or below the Prime Rate.”


2.   Cash Flow.  The definition of “Cash Flow” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read, in its entirety, as follows:
 
““Cash Flow” means with respect to Borrowers and their Subsidiaries for the
applicable period, EBITDA less the sum of (a) Unfunded Capital Expenditures, (b)
Distributions, and (c) income tax expense actually paid during such period,
determined on a consolidated basis in accordance with GAAP.”
 

--------------------------------------------------------------------------------


 
3.   Maturity Date of Job Bank Term Loan.  Section 2.13(d) of the Credit
Agreement is hereby amended to change the date of “August, 2012” in the last
sentence of Section 2.13(d) to “September 1, 2012.”
 
4.   Disbursement of Job Bank Term Loan.  Section 4.05 of the Credit Agreement
is hereby amended to change the date of “December 31, 2007” in the first
sentence of Section 4.05 to “January 31, 2008.”
 
5.   Maximum Operating Leverage Ratio.  Section 6.12(c) of the Credit Agreement
is hereby amended to change the date of “December 26, 2011” in the last
reporting period in Section 6.12 (c) to “December 26, 2010”.
 
6.   Capital Expenditures.  Section 6.12(e) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
 
“(e)           Capital Expenditures.  Not permit its Capital Expenditures
(excluding Capital Leases and items included in the Line Item Budget and
Disbursement Schedule) to exceed the amounts indicated for each period specified
below:
 
Period
Maximum Amount
   
From 1/1/07
$6,250,000
through 12/29/07
     
From 12/30/07
$6,250,000
through 12/27/08
     
From 12/28/08
$6,500,000
through 12/26/09
     
From 12/27/09
$6,750,000
through 12/25/10
     
From 12/26/10
$7,000,000
through 12/31/11
 

 
Any unused amounts in any one year may not be carried over to subsequent years,
provided that, for purposes of calculating compliance with this covenant, if
Borrowers have entered into a binding commitment for a Capital Expenditure in
one fiscal year, but the asset being acquired is not delivered to and paid for
by Borrowers until the first quarter of the following fiscal year, such Capital
Expenditure may, at Borrowers’ sole discretion, be allocated to either (i) the
fiscal year in which the binding commitment is entered into, or (ii) the fiscal
year in which the asset is delivered and paid.  Borrowers shall make such
allocation and notify Agent of such allocation on or before the end of the
fiscal year in which the binding commitment is entered into.”
 
2

--------------------------------------------------------------------------------


 
7.   Hedging Contracts.  Section 6.21 of the Credit Agreement is hereby amended
to change the date of “December 5, 2007” in the first sentence of Section 6.21
to “January 31, 2008”.
 
8.   Liquidity Ratio.   Fundings under the Job Bank Term Loan, the PIDC
Financing and the MELF Financing are to be made in one or two lump sum advances
each, after Borrowers have accumulated sufficient costs and expenses for items
covered in the Line Item Budget and Disbursement Schedule equaling or exceeding
the amount of such lump sum advances.  In order to accumulate sufficient costs
and expenses to be financed by the lump sum advances under the Job Bank Term
Loan, the PIDC Financing or the MELF Financing, as applicable, Borrowers intend
to pay for such items on an interim basis using advances under the Working
Capital Revolver Loans and the Swing Line Loans until such costs and expenses
equal or exceed the amounts to be funded under the Job Bank Loan, the PIDC
Financing or the MELF Financing, as applicable.  Once such advances under the
Working Capital Revolver Loans and the Swing Line Loans equal or exceed such
amounts, Borrowers shall request advances under the Job Bank Term Loan, the PIDC
Financing or the MELF Financing, as applicable, in such lump sum amounts and
shall use the proceeds thereof to pay down the Working Capital Revolver Loans
and the Swing Line Loans.
 
Lenders agree that the Outstanding Amount of advances under the Working Capital
Revolver Loans and Swing Line Loans used to pay such costs and expenses on an
interim basis pending fundings under the Job Bank Term Loan, the PIDC Financing
or the MELF Financing, as applicable, shall be excluded from the Outstanding
Amount of all Working Capital Revolver Loans and Swing Line Loans for purposes
of calculating the Liquidity Ratio set forth in Section 6.12(d) of the Credit
Agreement.  Borrowers agree:  (a) to separately monitor and account for: (i) the
outstanding amount of advances under the Working Capital Revolver Loans and
Swing Line Loans used to pay such costs and expenses on an interim basis, and
(ii) the repayment of such advances, and (b) to include such calculations and
accountings with each Compliance Certificate delivered pursuant to the Credit
Agreement.
 
9.   Other References.  All references in the Credit Agreement and all the Loan
Documents to the term “Loan Documents” shall mean the Loan Documents as defined
therein and this Amendment and any and all other documents executed and
delivered by Borrowers pursuant to and in connection herewith.
 
10.   No Novation or Waiver.  Nothing contained herein constitutes a novation of
the Credit Agreement or any of the documents collateral thereto and shall not
constitute a release, termination or waiver of any of the liens, security
interests, rights or remedies granted to Agent and Lenders in the Credit
Agreement or any of the other Loan Documents, which liens, security interests,
rights or remedies are hereby ratified, confirmed, extended and continued as
security for all obligations secured by the Credit Agreement.  Nothing contained
herein constitutes an agreement or obligation by Agent or Lenders to grant any
further amendments to the Credit Agreement or any of the other Loan Documents.
 
3

--------------------------------------------------------------------------------


 
11.   Inconsistencies.  To the extent of any inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the Credit
Agreement or the other Loan Documents, the terms and conditions of this
Amendment shall prevail.  All terms and conditions of the Credit Agreement and
the other Loan Documents not inconsistent herewith, shall remain in full force
and effect and are hereby ratified and confirmed by Borrowers.
 
12.   Counterparts; Facsimile Signatures.  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original without the production of any other counterpart.  Any
signature delivered via facsimile shall be deemed an original signature hereto.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
 

 
BORROWERS:
 
TASTY BAKING COMPANY
     
By:
/s/ Charles P. Pizzi
 
Name:
Charles P. Pizzi
 
Title:
President and CEO
             
TASTYKAKE INVESTMENT COMPANY
     
By:
/s/ Charles P. Pizzi
 
Name:
Charles P. Pizzi
 
Title:
President
             
TBC FINANCIAL SERVICES, INC.
     
By:
/s/ Charles P. Pizzi
 
Name:
Charles P. Pizzi
 
Title:
President
             
TASTY BAKING OXFORD, INC.
     
By:
/s/ Charles P. Pizzi
 
Name:
Charles P. Pizzi
 
Title:
President
                   
AGENT:
 
CITIZENS BANK OF PENNSYLVANIA, as Administrative Agent, Collateral Agent and L/C
Issuer
     
By:
/s/ W. Anthony Watson
 
Name:
W. Anthony Watson
 
Title:
Senior Vice President

 
5

--------------------------------------------------------------------------------


 

 
CITIZENS BANK OF PENNSYLVANIA, as Lender
     
By:
/s/ W. Anthony Watson
 
Name:
W. Anthony Watson
 
Title:
Senior Vice President
             
BANK OF AMERICA, N.A., as Lender
     
By:
/s/ Robert Fratta
 
Name:
Robert Fratta
 
Title:
Vice President
             
SOVEREIGN BANK, as Lender
     
By:
/s/ Dennis Wasilewski
 
Name:
Dennis Wasilewski
 
Title:
Senior Vice President
             
MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender
     
By:
/s/ David W. Mills
 
Name:
David W. Mills
 
Title:
Vice President

 
 
6